Citation Nr: 1645747	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted entitlement to service connection for right ankle sprain and assigned an initial 20 percent disability rating to that condition.

The Veteran initially requested a hearing before a Veterans Law Judge at the RO; however, he later withdrew his hearing request in an August 2016 letter.  On this basis, the Board will proceed to adjudicate the Veteran's appeal.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, a review of the record reveals that the Veteran has twice applied for TDIU since the July 2011 rating decision.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU for all of his service-connected disabilities as part of his claim for an increased rating for his right ankle disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to the reasons that follow, a remand is required.  Although the Board sincerely regrets this delay, such action is necessary to ensure that the Veteran's claim is properly adjudicated.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (the Court) recently found that for certain joints, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  On this basis, the Court held that where possible, such range of motion testing should be used to assess painful motion, and found in that case, the underlying examination report was not adequate to adjudicate the Veteran's claim because the examiner had not specified whether the range-of-motion testing conducted involved active motion, passive motion, or weight-bearing.  See generally Correia, 28 Vet. App. 158.  Addressing the Veteran's right ankle claim, a review of the April 2016 VA examination report reveals that the Veteran reported pain in his right ankle after walking too much, an activity which necessarily involves weight bearing.  Thus, although pain on the range-of-motion testing conducted was not specifically noted by the VA examiner, the Board finds that the April 2016 VA examination report assessing the severity of the Veteran's right ankle condition is inadequate because it did not comply with Correia particularly with respect to passive range of motion.

Additionally, since the Veteran's right ankle claim is being remanded and a review of the record reveals that he received treatment for his right ankle through VA, on remand, any outstanding treatment records should be procured.  The Board notes that the Veteran's VA treatment records from April 2009 to March 2015 have already been associated with the claims file.

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's right ankle claim and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.  Additionally, as the Veteran is service-connected for multiple disabilities, including posttraumatic stress disorder, right ankle disability, diabetes mellitus, tinnitus, malaria, and bilateral hearing loss, the Veteran appears to have been employed since 2013, on remand, a social and industrial survey should be procured.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate Veterans Claims Assistance Act (VCAA) notice with regard to entitlement to a TDIU.

2. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his right ankle disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's right ankle disability, and its impact on his daily activities and ability to work.  

i. In assessing the Veteran's right ankle disability, the examiner should test the range of motion for both the Veteran's left and right ankle joints during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for a social and industrial survey.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education/training and employment history, his day-to-day functioning, and his social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




